DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the application.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Acknowledgment is made of applicant’s Information Disclosure Statement(s) (IDS), Form PTO-1449, filed 24 March 2020.  The information therein was considered. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 20 (currently amended): The device according to claim 18, wherein a distance along the second direction between the first variable resistance portion and the second variable resistance portion is 30 nm or less.


Allowable Subject Matter
Claims 1-20 are allowed. 
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach the claimed limitations in combination namely, as recited in independent claim 1, a memory device, comprising: a first electrically conductive portion; a second electrically conductive portion, a direction from the first electrically conductive portion toward the second electrically conductive portion being aligned with a first direction; a first variable resistance portion provided between the first electrically conductive portion and the second electrically conductive portion; and a first region, a second direction from the first variable resistance portion toward the first region crossing the first direction, the first region including a first layer portion, and a second layer portion provided between the first layer portion and the first variable resistance portion in the second direction, a first distance along the second direction between the first layer portion and the second layer portion being longer than at least one of a first lattice length or a second lattice length, the first lattice length being a lattice length of the first layer portion along a first axis direction crossing the second direction, the second lattice length being a lattice length of the second layer portion along a second axis direction crossing the second direction; and as recited in independent claim 15, a memory device, comprising: a first electrically conductive portion; a second electrically conductive portion, a direction from the first electrically conductive portion toward the second electrically conductive portion being aligned with a first direction; a first variable resistance portion provided between the first electrically conductive portion and the second electrically conductive portion; a first region, a second direction from the the first region including a first graphene, the second direction crossing a layer plane of the first graphene; and as recited in independent claim 18, a memory device, comprising: a first electrically conductive portion; a second electrically conductive portion, a direction from the first electrically conductive portion toward the second electrically conductive portion being aligned with a first direction; a first variable resistance portion provided between the first electrically conductive portion and the second electrically conductive portion; and a first region, a second direction from the first variable resistance portion toward the first region crossing the first direction, the first region including a first layer portion, and a second layer portion provided between the first layer portion and the first variable resistance portion in the second direction, a first distance along the second direction between the first layer portion and the second layer portion being longer than at least one of a second distance or a third distance, the second distance being a distance between one of a plurality of first atoms included in the first layer portion and an other one of the plurality of first atoms adjacent to the one of the plurality of first atoms, the third distance being a distance between one of a plurality of second atoms included in the second layer portion and an other one of the plurality of second atoms adjacent to the one of the plurality of second atoms.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Happ et al. US 7,601,995 teach a memory array including thermal isolation between adjacent phase-change memory cells, each phase-change memory element is surrounded by a material providing thermal insulation and the space between the memory cells is at least partially filled with a material providing thermal conduction.

Tsukamoto et al. US 7,995,382 teach a memory device including a recording layer and a control layer to control an orientation of the recording layer.

Sonehara et al. US 8,507,887 teach a resistance change memory including a non-ohmic element including a diffusion buffering region having a different crystal structure from a semiconductor region.

The examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON BERNSTEIN whose telephone number is (571)272-9011.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/ALLISON BERNSTEIN/Primary Examiner, Art Unit 2824                                                                                                                                                                                                        5/7/2021